DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Morita Yoriko (Reg. 49,061) on 06/01/2022.
The application has been amended as follows: 
Claim 24 is currently amended.
In regards to claim 24 (currently amended). The photo-thermal targeted treatment system of Claim 14, wherein a time response of the measured surface temperature (
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-13, the cited prior art of record does not teach or discloses an apparatus over other claim features “1) a first temperature sensor; and 2) a reference surface including a second temperature sensor integrated therein, wherein the first temperature sensor includes a field of view simultaneously covering both at least a portion of the measured surface and at least a portion of the reference surface, wherein the first temperature sensor is configured for simultaneously taking a first measurement of both the portion of the measured surface and the portion of the reference surface, and wherein the first measurement of the reference surface taken by the first temperature sensor is compared to a second measurement taken by the second temperature sensor for use in calibrating the first temperature sensor.” as disclosed in claim 1.
In regards to claims 14-24, the cited prior art of record does not teach or discloses an apparatus over other claim features “ a controller; a photo-thermal treatment unit; and ACC-005US a temperature measurement system for measuring a temperature of a measured surface covering at least a portion of the medium, wherein the controller is configured for administering a treatment protocol using the photo-thermal treatment unit, wherein the temperature measurement system includes 1) a first temperature sensor, and 2) a reference surface with a second temperature sensor integrated therein, and wherein the first temperature sensor includes a field of view covering both at least a portion of the measured surface and at least a portion of the reference surface.” As disclosed in claim 14.
In regards to claim 25, the cited prior art of record does not teach or discloses an apparatus over other claim features “1) using a first temperature sensor, simultaneously taking a first measurement of a measured surface and a first reference measurement of a reference surface; 2) using a second temperature sensor embedded within a reference surface, taking a second reference measurement of the reference surface; 3) calculating a comparison value between the first and second reference measurements; and 4) calibrating the first temperature sensor in accordance with the comparison value.” as recited in claim 25.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art Lane et al [US 2007/0138394 A1] who teaches the invention provides a thermal sensor having a first and second temperature sensing elements each being formed on a thermally isolated table in a first substrate.
The primary reason of allowance of the claims is improvement with 1) a first temperature sensor; and 2) a reference surface including a second temperature sensor integrated therein, wherein the first temperature sensor includes a field of view simultaneously covering both at least a portion of the measured surface and at least a portion of the reference surface, wherein the first temperature sensor is configured for simultaneously taking a first measurement of both the portion of the measured surface and the portion of the reference surface, and wherein the first measurement of the reference surface taken by the first temperature sensor is compared to a second measurement taken by the second temperature sensor for use in calibrating the first temperature sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844